                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    ANNADELE INC.                                                            CIVIL DOCKET


    VERSUS                                                                   NO. 18-9162

    IBERIABANK                                                               SECTION: “E” (4)

                                               ORDER
        Before the Court is a Motion to Remand filed by Plaintiff Annadele Inc. 1 On

October 3, 2018, Defendant Iberiabank removed this case to the Eastern District of

Louisiana from the Twenty-Second Judicial District Court for the Parish of St. Tammany,

State of Louisiana.2 On October 16, 2018, Plaintiff filed its Motion to Remand.3 Defendant

Iberiabank opposes the motion.4 For the reasons set forth below, Plaintiffs’ Motion to

Remand is GRANTED.

                                       LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction, possessing only that power

authorized by Constitution and statute.”5 However, “federal courts have a ‘virtually

unflagging obligation . . . to exercise the jurisdiction given them.’”6 Pursuant to 28 U.S.C.

§ 1441, a defendant may remove an action from state court to federal court if the action is

one over which the federal court possesses original jurisdiction.7 The removing party

bears the burden of proving federal subject-matter jurisdiction exists and thus removal is




1 R. Doc. 9.
2 R. Doc. 2.
3 R. Doc. 9.
4 R. Doc. 12.
5 Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation marks and citation omitted).
6 Wilson v. Valley Elec. Membership Corp., 8 F.3d 311, 313 (5th Cir. 1993) (quoting Colorado River

Water Conservation Dist. v. U.S., 424 U.S. 800, 817 (1976)).
7 28 U.S.C. § 1441; Manguno v. Prudential Prop. and Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).


                                                    1
proper.8 In order to determine whether jurisdiction exists, the federal court considers the

claims in the state court pleadings as they existed at the time of removal.9 The court will

look to the face of Plaintiff’s “well pleaded complaint.”10 Any doubt as to whether removal

jurisdiction is proper should be resolved in favor of remand because removal jurisdiction

must be strictly construed.11

                                      LAW AND ANALYSIS

    I.      Motion to Remand

         Defendant removed this case on the basis of federal question jurisdiction.12 District

courts have federal question jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.13 Cases “arise under” federal law in

one of two ways. Most commonly, federal question jurisdiction is invoked when a plaintiff

pleads a cause of action created by federal law.14 Alternatively, federal question

jurisdiction will lie if “a well-pleaded complaint establishes . . . that the plaintiff’s right to

relief necessarily depends on resolution of a substantial question of federal law.”15

         Plaintiff’s state law petition brings claims against Iberiabank for wrongful dishonor

under Louisiana Revised Statute 10:4-402 and tortious conversion under Louisiana Civil

Code article 2315 after Iberiabank would not allow Plaintiff to withdraw certain funds

from its checking account.16 Plaintiff alleges the checking account “was governed, inter



8 Manguno, 276 F.3d at 723.
9 See id.
10 Louisville & Nashville R.R. Co., 211 U.S. 149 (1908).
11 Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000); Willy v. Coastal Corp., 855 F.2d 1160,

1164 (5th Cir. 1988).
12 R. Doc. 2 at 3.
13 28 U.S.C. § 1331 (emphasis added).
14 See Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005).
15 Singh v. Duane Morris LLP, 538 F.3d 334, 337–38 (2008) (internal quotation marks and citation

omitted).
16 R. Doc. 2-1 at 5.


                                                    2
alia, by contract, particularly the Defendant’s Regulation CC Funds availability disclosure

. . . .”17 Plaintiff attached a copy of Defendant’s Regulation CC Funds Availability

Disclosure to the petition.18

        Defendant argues Plaintiff’s allegations arise under federal law because any

allegation that Iberiabank violated its Regulation CC Funds Availability Disclosure is

necessarily an allegation that Iberiabank violated Regulation CC.19 Alternatively,

Defendant argues Plaintiff’s right to relief hinges on a resolution of a substantial question

of federal law because Iberiabank’s obligations to Plaintiff are governed by Regulation

CC.20 Plaintiff responds that the allegations in its petition do not present a claim created

by federal law, raise a substantial issue of federal law, or provide any other statutory,

constitutional, or jurisprudential basis for the exercise of federal court jurisdiction

because the petition alleges a violation of Iberiabank’s own policies, not a violation of

Regulation CC.21

        Regulation CC requires banks to disclose their policy regarding the availability of

funds.22 In compliance with this requirement, Iberiabank disclosed its funds availability

policy through the “Regulation CC Funds Availability Disclosure.”23 Looking to the face

of Plaintiff’s complaint, Plaintiff references Regulation CC but does not allege a violation

of Regulation CC.24 Plaintiff does not allege a violation of federal law, nor does Plaintiff’s

right to relief depend on resolution of a substantial question of federal law. Defendant has




17 Id. at ¶ VI.
18 Id. at 7-9.
19 R. Doc. 12 at 4.
20 Id. at 5.
21 R. Doc. 9-1.
22 12 C.F.R. § 229.16.
23 R. Doc. 2-1 at 7-9.
24 Id. at 5.


                                              3
failed to meet its burden of proving federal question jurisdiction exists.25 Any doubt as to

whether removal jurisdiction is proper should be resolved in favor of remand. 26 Plaintiff’s

Motion to Remand is granted.

     II.      Attorneys Fees and Costs

           Plaintiff requests an award of attorneys fees and costs incurred as a result of the

removal.27 Pursuant to 28 U.S.C. § 1447(c), “[a]n order remanding the case may require

payment of just costs and any actual expenses, including attorney fees, incurred as a result

of the removal.” The U.S. Supreme Court has held that “absent unusual circumstances,

attorney’s fees should not be awarded when the removing party has an objectively

reasonable basis for removal.”28 “In applying this rule, district courts retain discretion to

consider whether unusual circumstances warrant a departure from the rule in a given

case.”29 This Court must “evaluate the objective merits of removal at the time of removal

irrespective of the fact that it might ultimately be determined that removal was

improper.”30 It is within this Court’s discretion whether to award attorney’s fees and

costs.31

           The Court, in its discretion, finds that an award of attorneys fees and costs to

Plaintiff is not appropriate in this case. Although the Court has concluded that removal

was improper, the Court finds it was objectively reasonable for Defendant to file its notice

of removal after receiving Plaintiff’s petition, referencing Regulation CC. Furthermore,


25 Manguno, 276 F.3d at 723.
26 Acuna, 200 F.3d at 339; Willy, 855 F.2d at 1164.
27 R. Doc. 9 at 1.
28 Martin v. Franklin Capital Corp., 546 U.S. 132, 136 (2005).
29 Id. at 141.
30 Mississippi Louisiana Dirt Co., L.L.C. v. B & S Equipment Co., Inc., 2010 WL 1729423, at *5 (E.D. La.

Apr. 23, 2010) (Africk, J.) (citing 28 U.S.C. § 1447(c)).
31 See, e.g., Valdes v. Wal-Mart Stores, Inc., 199 F.3d 290, 292 (5th Cir. 2000)("There is no automatic

entitlement to an award of attorneys' fees. Indeed, the clear language of the statute makes such an award
discretionary.").

                                                    4
Plaintiff provides no argument regarding why the “unusual circumstances” of this case

justify an award of attorney’s fees and costs. As a result, the Court declines to exercise its

discretion to award attorney’s fees and costs to Plaintiff.

           Accordingly;

           IT IS ORDERED that Plaintiff’s Motion to Remand32 be and hereby is

GRANTED and that the above-captioned matter is REMANDED to the Twenty-Second

Judicial District Court for the Parish of St. Tammany, State of Louisiana.

           IT IS FURTHER ORDERED that Plaintiff’s request for attorney’s fees and costs

be and hereby is DENIED.

           New Orleans, Louisiana, this 5th day of November, 2018.


                                        ________________________________
                                                 SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE




32   R. Doc. 9.

                                              5
